Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Thompson appeals the district court’s order denying relief on his motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Thompson, No. 4:08-cr-00057-D-1 (E.D.N.C. June 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*76gument would not aid the decisional process.
AFFIRMED